

TERMINATION AND RELEASE AGREEMENT
 
This TERMINATION AND RELEASE AGREEMENT (this “Agreement”), is entered into as of
April 16, 2008 by and among APEX BIOVENTURES ACQUISITION CORPORATION, a Delaware
corporation (“Parent”), APEX ACQUISITION SUB, INC., a Delaware corporation and
wholly-owned subsidiary of Parent (“Acquisition Sub”) and DYNOGEN
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”). Parent,
Acquisition Sub and the Company hereinafter collectively referred to as the
“Parties”.


WHEREAS, on February 5, 2008, the Parties and the Holder Representatives entered
into that certain AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”). All
capitalized terms used herein and not defined, will have the meanings ascribed
to them in the Merger Agreement; and
 
WHEREAS, the Parties desire to terminate the Merger Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:
 
1.  Termination of Merger Agreement. In accordance with Section 7.1(a) of the
Merger Agreement, the Parties acknowledge and agree that, effective as of the
date hereof, the Merger Agreement is irrevocably terminated and of no further
force or effect (except for Section 5.11 of the Merger Agreement which shall
survive such termination) and the Merger is abandoned.
 
2.  Confidentiality Agreement. Notwithstanding anything in this Agreement or in
the Merger Agreement to the contrary, the Parties acknowledge that the Mutual
Non-Disclosure Agreement and Waiver, dated August 14, 2007, between Parent and
the Company (the “Confidentiality Agreement”), shall remain in full force and
effect and Acquisition Sub agrees to be bound to the terms and conditions of the
Confidentiality Agreement as if a party thereto to the same extent as Parent.
 
3.  Mutual Releases.
 
(a)  Certain Definitions. As used herein, the following terms shall have the
following meanings:
 
“Associated Party” means, with respect to any specified Person, to the extent
applicable, such Person’s (i) predecessors, successors, executors,
administrators, trusts, spouse, heirs and estate, (ii) past, present and future
assigns, agents and representatives, (iii) each entity that such Person has the
power to bind (by such Person’s acts or signature) or over which such Person
directly or indirectly exercises control and (iv) each entity of which such
Person owns, directly or indirectly, a majority of the outstanding equity,
beneficial, proprietary, ownership or voting interests.
 
“Claims” mean and include any and all agreements, causes of action, claims,
commitments, contracts, controversies, covenants, indebtedness, debts, damages,
demands, disputes, obligations, liabilities, rights and suits of every kind and
nature, whether in law or equity, whether known or unknown, matured or
unmatured, accrued or unaccrued, liquidated or unliquidated, asserted or
unasserted, fixed or contingent, and whether sounding in contract, statute,
tort, fraud, misrepresentation or other legal theory.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company Releasee” means the Company, the Company’s present and former
directors, officers, employees, stockholders, agents and representatives, and
the respective Affiliates, successors and assigns of each of the foregoing.


“Parent Releasee” means Parent, Acquisition Sub, their respective present and
former directors, officers, employees, stockholders, agents and representatives,
and the respective Affiliates, successors and assigns of each of the foregoing.


“Released Claims” means, (i) with respect to Section 2(b) below, Claims which
Parent, Acquisition Sub and/or any of their respective Associated Parties has
had or claims to have had, now has or claims to have, or may in the future have
against any Company Releasee by reason of any matter, cause or thing whatsoever
from the beginning of the world through the date hereof, and (ii) with respect
to Section 2(c), Claims which the Company or the Holder Representatives (or
either one of them) has had or claims to have had, now has or claims to have, or
may in the future have against any Parent Releasee by reason of any matter,
cause or thing whatsoever from the beginning of the world through the date
hereof, in each case, (A) only to the extent arising out of, or relating to, the
Merger Agreement, the documents and instruments executed in connection
therewith, including without limitation, the Key Employee Letter Agreements, and
the Merger and other transactions contemplated thereby, but (B) excluding Claims
arising out of, or relating to, the Confidentiality Agreement.


(b)  Release by Parent and Acquisition Sub. Effective as of the date hereof,
each of Parent and Acquisition Sub, on behalf of itself and each of its
Associated Parties:
 
(i)  releases and forever discharges each Company Releasee of and from each
Released Claim;
 
(ii)  waives the benefits of, and any rights arising under, any statute or
common law principle that would provide that the foregoing release does not
extend to claims that Parent and/or Acquisition Sub does not know or suspect to
exist at the time of executing this Agreement;
 
(iii)  represents and warrants that (A) none of Parent, Acquisition Sub nor any
of their respective Associated Parties has assigned, transferred, or purported
to assign or transfer, to any Person any Released Claim, (B) to Parent’s and
Acquisition Sub’s best knowledge, no other Person or entity has any interest in
any of the Released Claims, (C) this Agreement has been duly and validly
executed and delivered by each of Parent and Acquisition Sub, (D) this Agreement
is a valid and binding obligation of each of Parent and Acquisition Sub, and is
enforceable against Parent and Acquisition Sub in accordance with its terms, and
(E) no authorization, instruction, consent or approval of any Person is required
to be obtained by Parent or Acquisition Sub in connection with the execution and
delivery of this Agreement or the performance hereof (other than the consent of
the Board of Directors of each of Parent and Acquisition Sub, which consent has
been obtained); and
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)  irrevocably covenants to refrain from asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Company Releasee based upon any Released Claim, it being understood
that if Parent or Acquisition Sub brings any claim, suit, action or manner of
action against any Company Releasee in administrative proceedings, in
arbitration or admiralty, at law, in equity, or mixed, with respect to any
Released Claim, then Parent or Acquisition Sub, as the case may be, shall
indemnify such Company Releasee in the amount or value of any final judgment or
settlement (monetary or other) and any related cost (including without
limitation reasonable legal fees) entered against, paid or incurred by the
Company Releasee.
 
(c)  Release by the Company. Effective as of the date hereof, the Company, on
behalf of itself and each of its Associated Parties:
 
(i)  releases and forever discharges each Parent Releasee of and from each
Released Claim;
 
(ii)  waives the benefits of, and any rights arising under, any statute or
common law principle that would provide that the foregoing release does not
extend to claims that the Company does not know or suspect to exist at the time
of executing this Agreement;
 
(iii)  represents and warrants that (A) neither the Company nor any of its
Associated Parties has assigned, transferred, or purported to assign or
transfer, to any Person any Released Claim, (B) to the Company’s best knowledge,
no other Person or entity has any interest in any of the Released Claims, (C)
this Agreement has been duly and validly executed and delivered by the Company,
(D) this Agreement is a valid and binding obligation of the Company, and is
enforceable against the Company in accordance with its terms, and (v) no
authorization, instruction, consent or approval of any Person is required to be
obtained by the Company in connection with the execution and delivery of this
Agreement or the performance hereof (other than the consent of the Board of
Directors of the Company, which consent has been obtained); and
 
(iv)  irrevocably covenants to refrain from asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Parent Releasee based upon any Released Claim, it being understood
that if the Company brings any claim, suit, action or manner of action against
any Parent Releasee in administrative proceedings, in arbitration or admiralty,
at law, in equity, or mixed, with respect to any Released Claim, then the
Company, as the case may be, shall indemnify such Parent Releasee in the amount
or value of any final judgment or settlement (monetary or other) and any related
cost (including without limitation reasonable legal fees) entered against, paid
or incurred by the Parent Releasee.
 
4.  Continuing Waiver Against the Trust. For the avoidance of doubt, the Company
confirms its continuing waiver of all right, title, interest or claim of any
kind in or to the Trust Account or any monies held therein.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  Announcements and Disclosure. As promptly as practicable after the execution
and delivery of this Agreement and, in any event, within four Business Days
thereof, Parent shall (a) prepare and issue a press release, and (b) prepare and
file with the SEC a current report on Form 8-K, in each case, announcing the
termination of the Merger Agreement (collectively, the “Termination
Disclosure”), in each case, subject to the Company’s approval (such approval not
to be unreasonably delayed or withheld). Further, each Party agrees, on behalf
of itself and each of its Associated Parties, not to (i) issue or make (or cause
to be issued or made) any press release or public announcement that conflicts
with or is otherwise inconsistent with the Termination Disclosure, except to the
extent required by applicable Law or the rules of any applicable securities
exchange, in which case the party proposing to issue or make (or cause to be
issued or made) such press release or public announcement shall use its
reasonable best efforts to consult in good faith with the other party before
issuing or making the same to attempt to agree upon mutually satisfactory text;
or (ii) make (or cause to be made) any private statement or disclosure that
conflicts with or is otherwise inconsistent with the Termination Disclosure,
provided, that, the covenant contained in (ii) above (A) shall not be deemed to
prohibit, limit or restrict private statements or disclosure between or among
any Party and their respective Associated Parties, and (B) shall be deemed to
apply only to members of the board of directors and corporate officers of the
respective Parties.
 

6.  
Miscellaneous.

 
(a)  Entire Agreement. This Agreement states the entire agreement of the Parties
concerning the subject matter hereof, and supersedes all prior agreements,
written or oral, between or among them concerning such subject matter.
 
(b)  Amendments; Waivers. This Agreement may be amended only by the written
agreement of each of the Parties, and compliance with any provision of this
Agreement may be waived only by the written agreement of the Party that is
adversely affected by such waiver.
 
(c)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors, heirs,
personal representatives, legal representatives, and permitted assigns. No Party
hereto shall assign or otherwise transfer this Agreement or any of its rights
hereunder, or delegate any of its obligations hereunder, without the prior
written consent of the other Parties.
 
(d)  Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, in
any jurisdiction, such term or provision shall be ineffective to the extent of
such invalidity or unenforceability, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such term or provision in any other jurisdiction.
 
(e)  Further Assurances. The Parties hereto agree to use their respective
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)  Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by the Laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause application of the Laws of
any jurisdiction other than the State of Delaware. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the state courts of
Delaware and to the jurisdiction of the United States District Court for the
State of Delaware, for the purpose of any Action arising out of or relating to
this Agreement. Each of the parties to this Agreement consents to service of
process by delivery pursuant to Section 10.8 of the Merger Agreement and agrees
that a final judgment in such jurisdiction in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each of the Parties waives any right to trial by jury
with respect to any action related to or arising out of this Agreement or any
transaction contemplated hereby.
 
(g)  Counterparts. This Agreement may be executed in two or more counterparts,
any one of which need not contain the signatures of all Parties, but all of
which counterparts when taken together will constitute one and the same
agreement. Facsimile signatures and pdf copies of signature pages, shall
constitute original signatures for all purposes of this Agreement. This
Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Parties.
 
(h)  Representation by Counsel. Each Party acknowledges that it has been advised
by legal and any other counsel retained by such Party in its sole discretion.
Each Party acknowledges that such Party has had a full opportunity to review
this Agreement and to negotiate this Agreement in its sole discretion, without
any undue influence by any other Party or any third party.
 
(i)  Construction. The Parties have participated jointly in the negotiations and
drafting of this Agreement and in the event of any ambiguity or question of
intent or interpretation, no presumption or burden of proof shall arise favoring
or disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
(j)  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.
 
(k)  Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
 
(l)  No Waivers. No waiver by any Party, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of the
Party’s rights under such provisions at any other time or a waiver of the
Party’s rights under any other provision of this Agreement. No failure by any
party to take any action against any breach of this Agreement or default by
another Party shall constitute a waiver of the former Party’s right to enforce
any provision of this Agreement or to take action against such breach or default
or any subsequent breach or default by the other Party.
 
{Remainder of this page left intentionally blank. Signature page to follow,}
 
 
5

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Parties have executed this Termination and Release Agreement
as of the date first written above.
 
PARENT:
 
APEX BIOVENTURES ACQUISITION CORPORATION
 
By: /s/ Darrell J. Elliott
Darrell J. Elliott, Chief Executive Officer
 
ACQUISITION SUB:
 
APEX ACQUISITION SUB, INC.
 
By: /s/ Darrell J. Elliott
Darrell J. Elliott, President
 
COMPANY:
 
DYNOGEN PHARMACEUTICALS, INC.
 
By: /s/ Lee R. Brettman
Lee R. Brettman, Chief Executive Officer
 
 
6

--------------------------------------------------------------------------------

 

